Citation Nr: 0106685	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The veteran essentially contends that his non-service 
connected disabilities render him permanently and totally 
disabled.

VA shall pay pension to financially qualified veterans of a 
period of war who meet the service requirements and who are 
permanently and totally disabled from non-service connected 
disability not the result of their own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran meets the 
service requirements of this section if such veteran served 
in the active military, naval, or air service: (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A.           § 
1521(a) (West 1991).  38 C.F.R. § 3.1 (2000), entitled 
"Definitions," provides that veteran of any war means any 
veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 C.F.R. 
§ 3.2.  See 38 C.F.R. § 3.1(e).  A period of war means the 
periods described in 38 C.F.R. § 3.2.  See 38 C.F.R. 
§ 3.1(f).  38 C.F.R. § 3.2 sets forth the beginning and 
ending dates of each war period beginning with the Indian 
wars.  Note that the term period of war in reference to 
pension entitlement under 38 U.S.C.A. 1521, 1541 and 1542 
means all of the war periods listed in this section except 
the Indian wars and the Spanish-American War.  See 38 C.F.R. 
§ 3.3(a)(3), (b)(4)(i).

There are three alternative bases upon which a permanent and 
total disability for pension purposes may be established.  
One way is to establish, by use of the appropriate diagnostic 
codes of the VA Schedule For Rating Disabilities, that the 
veteran has a lifetime impairment which is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.15 (1999).  That is, each disability is rated 
under the appropriate diagnostic code, and then combined to 
determine if the veteran holds a combined one-hundred percent 
schedular evaluation for pension purposes.

Where a veteran does not satisfy the criteria for a combined 
schedular one-hundred percent evaluation for pension 
purposes, he may qualify for a permanent and total disability 
rating for pension purposes if he has a lifetime impairment 
which precludes him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Full consideration must be given to unusual physical 
or mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one-hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if the ratings for a veteran's disabilities 
fail to meet the just described percentage standards, but the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors, a 
permanent and total disability rating for pension purposes is 
authorized to be granted on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service-connected.  38 C.F.R. § 3.342.

The veteran and the private and VA medical evidence reveal 
the veteran has claimed disabilities of post traumatic stress 
disorder (PTSD), cervical, thoracic and lumbar spine 
disorders, a right knee disorder, a right shoulder disorder, 
a right elbow disorder, two (2) scars (chest and abdomen), 
and a skin rash.

It does not appear that the veteran's right shoulder or right 
elbow have been evaluated by VA.  The medical evidence, from 
December 1992 through March 2000, which includes X-ray 
reports, MRI (magnetic resonance imaging) reports, and a bone 
scan, also reveals several different and conflicting 
diagnoses of spinal disorders since the veteran was struck by 
an automobile on December 31, 1992.  These diagnoses include 
a herniated disc at L4-5, disc space narrowing at C4-5 and 
C5-6. lumbar disc disease at L4-5, mild hypertrophic changes 
in the facet joints at the L5-S1 level, desiccated disc at 
L4-5 with narrowing of the left foramina at this level, 
chronic pain syndrome, and radiculopathy to the left lower 
extremity.  The most recent VA examination of the veteran's 
spine, which included only X-rays, revealed only subjective 
complaints and no spine pathology.  As at least some of the 
prior diagnoses were derived from MRI's or bone scans, the 
veteran should be afforded a new VA orthopedic spine 
examination of the cervical, thoracic, and lumbar spine, 
together with X-rays, an MRI, and a bone scan, to identify 
and clarify any spine disorders found.  When, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.  The duty to assist includes conducting a 
thorough and contemporaneous medical examination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The United State Court of Appeals for Veterans Claims (Court) 
has held that, in rating musculoskeletal disabilities, the 
Board is required to consider assigning a higher rating (in a 
case where the rating has been assigned in accordance with a 
diagnostic code based on limitation of motion) when there is 
greater limitation of motion from pain on use during flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
Additional impairment during exacerbations, or flare-ups, and 
weakness or incoordination resulting in additional functional 
impairment, should also be documented.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.14, 4.40, 4.45; DeLuca, supra.  38 C.F.R. 
§ 4.40, however, provides that the inability, caused by pain, 
due to damage or infection in parts of the musculoskeletal 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The available VA orthopedic examination reports 
do not provide the details necessary to rate the veteran's 
pain on motion, as required by the cited regulations and 
DeLuca, supra.  Thus, a new orthopedic examination is 
required.  38 C.F.R. § 19.9; Connolly, supra.

The Board also notes that, while the veteran has claimed 
radiculopathy from his spine into his left lower extremity, 
no neurological examination has been conducted.  This 
development must be accomplished.  38 C.F.R. § 19.9; 
Connolly, supra.

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to afford due process of 
law, and to fulfill its duty to assist, it is the opinion of 
the Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  In that regard, the RO should contact 
the veteran to determine the names and 
addresses (if necessary) of all health 
care providers who have treated his 
claimed PTSD, cervical, thoracic and 
lumbar spine disorders, right knee 
disorder, right shoulder disorder, right 
elbow disorder, two (2) scars (chest and 
abdomen), and skin rash, since March 
2000.  All identified records should be 
obtained and associated with the claims 
file.  If any records identified are not 
obtained, the procedures noted in item 1, 
above, should be followed.

3.  After completion of the above, and 
even if no records are obtained, the 
veteran should be afforded a VA 
examination, by an orthopedic specialist, 
to determine the existence and level of 
disability of any cervical, thoracic, or 
lumbar spine disorder, or any right knee, 
right shoulder, or right elbow disorder.  
The claims file and a complete copy of 
this REMAND must be provided the examiner 
for review prior to the examination, and 
the examination report must note that the 
examiner reviewed the claims file, 
including the veteran's private and VA 
treatment reports, the reports of his 
prior VA examinations, any reports 
obtained under item 1, above, and the 
veteran's statements, including his May 
1999 hearing transcript.  All indicated 
studies necessary to diagnose and render 
the opinions requested, such as X-rays, 
MRI's, and a bone scan, MUST be 
accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly, 
supra.

As to the ranges of motion of any 
affected joint, if a goniometer (see 
38 C.F.R. § 4.46) is not used, the 
reasons therefor should be adequately 
stated in the examination report.  If 
limitation of motion of the cervical, 
thoracic, or lumbar spine, the right 
shoulder, the right knee, or the right 
elbow is found, the examiner should also 
provide the normal ranges of motion for 
each of those body parts, so that the 
Board may determine the degree of 
limitation.  The examiner should also 
discuss whether there is greater 
limitation of motion of any affected 
joint from pain on use or during flare-
ups, or whether any other symptom, 
including weakness or incoordination, 
results in additional functional 
impairment of any affected joint.  This 
additional impairment, if any, should be 
noted in degrees.  In other words, the 
examiner is requested to provide a 
finding as to the degree of limitation as 
opposed to the normal range of motion, so 
that the Board will know the exact degree 
of limitation of motion, if any, the 
veteran has, without pain.

The veteran should also be afforded a VA 
examination, by a neurologist, to 
determine the existence and level of 
disability of any neurological disorders 
caused by any cervical, thoracic, or 
lumbar spine disorder, or any right knee, 
right shoulder, or right elbow disorder.  
The claims file and a complete copy of 
this REMAND must be provided the examiner 
for review prior to the examination, and 
the examination report must note that the 
examiner reviewed the claims file, 
including the veteran's VA and private 
treatment reports, the reports of his 
prior VA examinations, any reports 
obtained under item 1, above, and the 
veteran's statements, including his May 
1999 hearing transcript.  All indicated 
studies necessary to diagnose and render 
the opinions requested MUST be 
accomplished.

The examination report should be typed.

4.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's claim 
and to rate any disability found.  If 
not, the reports should be returned as 
inadequate for adjudication or rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

5.  The RO should then adjudicate the 
non-service connected pension issue on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


